IN THE SUPREME COURT OF THE STATE OF NEVADA


                      CARL DEAN EDWARDS,                                     No. 70162
                                         Appellant,
                                   vs.
                      SHIRLEY KIERSTEIN,                                             FILED
                                         Respondent.                                 APR 2 7 2016
                                                                                     TRACE K. LINDEMAN
                                                                                 CLERK,PF SUPREME COURT

                                                                                BY
                                                                                       DEPUTY CLERK

                                           ORDER DISMISSING APPEAL
                                  This is an appeal from an order denying appellant's motion for
                      discovery. Fifth Judicial District Court, Nye County; Kimberly A.
                      Wanker, Judge.
                                  Our preliminary review of the documents submitted to this
                      court pursuant to NRAP 3(g) reveals a potential jurisdictional defect.
                      Specifically, it appears that the judgment or order designated in the notice
                      of appeal is not substantively appealable.    See NRAP 3A(b). This court
                      has jurisdiction to consider an appeal only when the appeal is authorized
                      by statute or court rule. Taylor Constr. Co. v. Hilton Hotels, 100 Nev. 207,
                      678 P.2d 1152 (1984). No statute or court rule provides for an appeal from
                      an order denying a motion for discovery. Accordingly, we conclude that we
                      lack jurisdiction and we
                                  ORDER this appeal DISMISSED.




SUPREME COURT
     OF
   NEVADA


(0) 1947A   79(e4c(
                cc: Hon. Kimberly A. Wanker, District Judge
                     Carl Dean Edwards
                     JK Nelson Law LLC
                     Nye County Clerk




SUPREME COURT
        OF
     NEVADA

                                                 2
(0) 1947A